DETAILED ACTION
Allowable Subject Matter
1.	Claim 1, 3 and 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display apparatus comprising: a substrate including a display portion; a plurality of pixels connected to a gate line and a data line disposed in the display portion; and a gate driving circuit disposed in the display portion to drive the gate line, wherein the gate driving circuit comprises: a stage circuit unit including a plurality of stage circuits respectively disposed in a plurality of division regions defined in the display portion; and a circuit repair portion configured to repair at least one of the plurality of stage circuits, wherein each of the plurality of stage circuits comprises: a plurality of branch circuits disposed separately between the plurality of pixels, in the plurality of division regions of the display portion; and a branch network connected to the gate line to electrically connect the plurality of branch circuits, and wherein the circuit repair portion is disposed between the plurality of stage circuits and overlaps the branch network of an adjacent stage circuit” in combination with the other claimed limitations set forth in claim 1.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display apparatus comprising: a substrate including a display portion; a plurality of pixels connected to a gate line and a data line disposed in the display portion; and a gate driving circuit disposed in the display portion to drive the gate line, wherein the gate driving circuit comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/kwbApplication No.: 17/138,013Docket No.: 5706-0489PUS1 Reply to Office Action of April 11, 2022Page 4 of 11 a stage circuit unit including a plurality of stage circuits respectively disposed in a plurality of division regions defined in the display portion; and a circuit repair portion configured to repair at least one of the plurality of stage circuits, wherein each of the plurality of stage circuits comprises: a plurality of branch circuits disposed separately between the plurality of pixels, in the plurality of division regions of the display portion; a branch network connected to the gate line to electrically connect the plurality of branch circuits; and at least one spare branch circuit disposed separately between the plurality of pixels, in the plurality of division regions of the display portion, and wherein the circuit repair portion is disposed in the at least one spare branch circuit” in combination with the other claimed limitations set forth in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628